FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LANNY M. HUSEMAN,                       
                 Plaintiff-Appellant,
                 v.
                                              No. 04-35655
ICICLE SEAFOODS, INC., a
Washington corporation; F/V                    D.C. No.
                                            CV-03-02786-RSL
DISCOVERY STAR, Official No.
500072, her engines, tackle,                   OPINION
furniture, apparel and equipment,
In Rem,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
          for the Western District of Washington
         Robert S. Lasnik, District Judge, Presiding

                  Argued and Submitted
             May 3, 2006—Seattle, Washington

                  Filed December 27, 2006

  Before: Stephen Reinhardt, M. Margaret McKeown, and
             Richard R. Clifton, Circuit Judges.

                Opinion by Judge McKeown;
                 Dissent by Judge Reinhardt




                            19901
                  HUSEMAN v. ICICLE SEAFOODS              19905


                         COUNSEL

Eric Dickman, Injury at Sea, Seattle, Washington, for the
appellant.

Philip W. Sanford and Daniel S. Potts, Holmes Weddle &
Barcott, Seattle, Washington, for the appellees.


                          OPINION

McKEOWN, Circuit Judge:

   Lanny Huseman appeals the district court’s decision on
summary judgment that his Jones Act, 46 App. U.S.C. § 688,
and unseaworthiness claims against Icicle Seafoods, Inc.
(“Icicle”) were time-barred and that his maintenance and cure
claim was barred by laches. As to the Jones Act and unsea-
worthiness claims, Huseman does not dispute that his filing
was untimely and beyond the three year limitations period.
Instead, he argues that he should be allowed to proceed under
the theories of equitable tolling or equitable estoppel.

   Given the circumstances of this case, Huseman cannot
establish the requirements for either equitable tolling or equi-
table estoppel. Huseman asks us to fashion, under the “wards
19906             HUSEMAN v. ICICLE SEAFOODS
of the court” doctrine for seamen, a broad fiduciary duty that
would require employers, like Icicle, to affirmatively disclose
and explain federal causes of action, including Jones Act and
unseaworthiness claims, to their employees. We are mindful
of the special remedies and protections reserved for seamen
because of the perils of the sea and the hard conditions of
their labor; we decline however, to embrace such an unprece-
dented extension of the “wards of the court” doctrine.
Although ship owners owe a duty “to act in good faith and to
deal fairly in performing and enforcing . . . contract[s],” Flo-
res v. Am. Seafoods Co., 335 F.3d 904, 913 (9th Cir. 2003),
these duties do not extend so far as to render ship owners
legal advisors to their employees in all contexts. Compare
Orsini v. O.S. Seabrooke O.N., 247 F.3d 953, 964 (9th Cir.
2001) (shipowner is required to provide legal advice regard-
ing the seaman’s rights before seaman may sign a release of
those rights).

   As to the maintenance and cure claim, we agree with Huse-
man that the district court erred in its laches determination.
Huseman filed suit within a month after learning of his poten-
tial claim and less than six months after the three year limita-
tions period for the other claims expired. The district court did
not, as required by our case law, make specific findings of
prejudice to support the laches bar and did not balance any
prejudice against the short duration of the delay and Huse-
man’s justification.

   We therefore affirm the district court’s dismissal of Huse-
man’s Jones Act and unseaworthiness claims, and reverse and
remand on his maintenance and cure claim. This result does
not, as the dissent suggests, leave the seaman devoid of legal
redress, nor does it foreclose the invocation of equitable
estoppel or equitable tolling in the appropriate case. See Thor-
man v. Am. Seafoods Co., 421 F.3d 1090, 1096 (9th Cir.
2005).
                  HUSEMAN v. ICICLE SEAFOODS              19907
                         BACKGROUND

   Sometime in March or April of 2000, Huseman injured his
shoulder while working for Icicle aboard the Discovery Star.
At the time of his hire as a seafood processor, Huseman
received a document entitled “Terms of Employment,” which
included the following clause informing him about potential
maritime benefits:

    If you are injured while working on the floating pro-
    cessor, it may be covered under Alaska Worker’s
    [sic] Compensation and/or under Federal Maritime
    benefits. Unless requested otherwise, we will process
    any claim through the Alaska Workers’ Compensa-
    tion system and coordinate any additional benefits
    that may be due under Federal Maritime Law; how-
    ever, you may request at any time to opt out of the
    Alaska Worker’s Compensation system in favor of
    Federal benefits.

   After learning of Huseman’s injury, Icicle filed an Alaska
Workers’ Compensation Report with the Alaska Department
of Labor, as required by Alaska law. See Alaska Stat.
§ 23.30.070 (1970). The Alaska Department of Labor then
sent Huseman an explanatory pamphlet, which Huseman
remembers receiving and reading. The pamphlet explains cov-
erage and invites questions, stating that “[n]early all Alaska
employees are covered. Commercial fishers are an exception,
but some fish processor workers on floating processing ves-
sels are covered.” The pamphlet goes on to state that
“[a]lthough federal employees and most maritime workers are
not covered under Alaska law, they may be covered under
federal law. If you want to know whether you are covered,
contact the [Workers’ Compensation] Division.” Since his
injury, Huseman has received continuous coverage by way of
medical treatment and disability payments under the Alaska
workers’ compensation system. Huseman did not inquire
about the availability of federal remedies, nor about his eligi-
19908            HUSEMAN v. ICICLE SEAFOODS
bility for additional benefits beyond the workers’ compensa-
tion benefits that he was already receiving.

   Nearly three and one-half years after his injury, Huseman
filed suit in federal court alleging federal maritime claims of
negligence under the Jones Act, unseaworthiness, and mainte-
nance and cure. Huseman was deposed and testified that he
had received and read the Terms of Employment and the pam-
phlet from the Alaska Workers’ Compensation Board, both of
which included statements regarding potential federal reme-
dies. Huseman said that he did not understand the reference
to federal benefits, and further, that he had forgotten about
those documents by the time of his injury. Significantly,
Huseman acknowledged that no one at Icicle or the Alaska
Workers’ Compensation Board told him that he could not pur-
sue federal claims, and that he never asked about the avail-
ability of federal remedies. Huseman testified that had he
inquired, Icicle and the Alaska agency probably would have
explained the federal claims to him.

   Icicle filed a motion for summary judgment, arguing that
Huseman’s claims were barred on timeliness grounds. The
district court granted the motion, finding that “(a) [Huseman]
was unaware that seamen such as himself might have claims
under the Jones Act and general maritime law, (b) [Icicle] did
not advise him of that fact, and (c) [Huseman] made no effort
to ascertain whether he had any remedy other than that
afforded by the Alaska State Workers’ Compensation Act.”
The district court also held that no one at Icicle misled Huse-
man regarding the availability of federal remedies. Instead, as
the district court pointed out, Huseman based his argument on
the Terms of Employment, claiming that the document was
misleading. Because Huseman admitted that he did not under-
stand the reference to federal benefits in the Terms of
Employment and that he had completely forgotten about the
reference by the time of his injury, the district court con-
cluded that Huseman could not have relied on the Terms of
Employment in filing his suit beyond the statute of limita-
                  HUSEMAN v. ICICLE SEAFOODS               19909
tions. Accordingly, Huseman’s Jones Act and unseaworthi-
ness claims were time-barred.

   With regard to maintenance and cure, the district court rec-
ognized that there is a dispute as to whether laches or the stat-
ute of limitations determined the timeliness of the claim. The
district court did not decide the issue and instead held that the
expiration of the statute of limitations brings a presumption
that laches applies and that, absent good reason for an exten-
sion, the claim is barred. Because Huseman based his claim
on ignorance of the law and his failure to inquire about the
federal claims, the district court found his delay in filing
unreasonable. Without further explanation, the district court
also found that Icicle would be prejudiced by the late filing
and held the maintenance and cure claim time-barred under
laches.

                           ANALYSIS

   Typically, “[w]e review de novo a grant of summary judg-
ment and must determine whether, viewing the evidence in
the light most favorable to the nonmoving party, there are any
genuine issues of material fact and whether the district court
correctly applied the relevant substantive law.” Lopez v.
Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (en banc). This is
a case, however, in which “[t]he law of this Circuit is some-
what inconsistent regarding the standard of review applicable
to a district court’s determination of whether equitable estop-
pel or equitable tolling applies to a claim barred by the statute
of limitations.” Johnson v. Henderson, 314 F.3d 409, 413 (9th
Cir. 2002). Generally, when—as here—the facts are undis-
puted, we review the district court’s decision regarding equi-
table tolling de novo, and equitable estoppel for an abuse of
discretion. Id. at 413-14; Santa Maria v. Pac. Bell, 202 F.3d
1170, 1175-76 (9th Cir. 2000).

  Huseman’s arguments for preserving his Jones Act and
unseaworthiness claims rely on equitable tolling and equitable
19910             HUSEMAN v. ICICLE SEAFOODS
estoppel. As we explain below, equitable tolling is not war-
ranted because Huseman did not exercise due diligence in
pursuing his federal claims. Huseman cannot take advantage
of equitable estoppel because he did not (nor could he) rea-
sonably rely on the disputed paragraph in the Terms of
Employment or on Icicle’s conduct in delaying his filing,
since he concedes that he did not remember or refer to the
Terms of Employment at the time of his injury. The dissent’s
attempt to impute reasonable reliance on the paragraph to
Huseman is pure and unsupported speculation.

I.   EQUITABLE TOLLING

   [1] Equitable tolling “focuses on whether there was excus-
able delay by the plaintiff” and “may be applied if, despite all
due diligence, a plaintiff is unable to obtain vital information
bearing on the existence of his claim.” Santa Maria, 202 F.3d
at 1178 (emphasis added); see also Burnett v. New York Cent.
R.R. Co., 380 U.S. 424, 429 (1965) (allowing equitable tolling
if “a plaintiff has not slept on his rights, but rather, has been
prevented from asserting them”). Huseman’s equitable tolling
claim, unlike his equitable estoppel claim, is founded on his
conduct and due diligence. The absolute lack of any effort on
his part to inquire about available options defeats his equita-
ble tolling claim.

  Huseman acknowledges that he made no effort to ascertain
whether he had any remedy other than that afforded by the
Alaska Workers’ Compensation Act, despite opportunities to
do so with Icicle and the Alaska Workers’ Compensation
Board:

     Q:             Have you ever talked to anyone at the
                    Alaska Workers’ Compensation
                    Board about rights you might have,
                    remedies you might have, entitlement
                    to money or benefits outside of the
                    Workers’ Comp[ensation] Act?
                HUSEMAN v. ICICLE SEAFOODS           19911
    Huseman:      No, never. . . . I assumed workers’
                  comp[ensation] was all I’ve ever
                  known my entire life.

    ...

    Q:            Have you ever talked to anybody
                  else, either on the boat or since you
                  left the boat, about what a person
                  does if they’re injured working at
                  sea?

    Huseman:      No. The first time I ever heard any-
                  thing different [from workers’ com-
                  pensation] is when I talked to [my
                  attorney].

    ...

    Q:            Did you ask [Icicle] any questions
                  about whether or not you had any
                  right to anything outside of workers’
                  comp[ensation]?

    Huseman:      No.

    ...

    Q:            Did you ever talk to anybody at all
                  about whether workers’ compensa-
                  tion was the only place you could go
                  to make a claim?

    Huseman:      No, I didn’t.

  The pamphlet provided by the State of Alaska specifically
invited inquiry to the Alaska Workers’ Compensation Divi-
19912             HUSEMAN v. ICICLE SEAFOODS
sion and at the end of the brochure had an additional section
entitled, “If you still have questions.”

   [2] Huseman admits that he read the Terms of Employ-
ment, which stated that he could “request at any time to opt
out of the Alaska Worker’s Compensation system in favor of
Federal benefits” and that Icicle would coordinate those fed-
eral maritime benefits, i.e., maintenance and cure. Huseman
also admits doing nothing to inquire about the federal benefits
or the possibility of other remedies, such as federal claims,
i.e., Jones Act and unseaworthiness claims:

      Q:             “[H]aving read this [paragraph in
                     your Terms of Employment] before
                     you were injured, did you ever at any
                     time, either before you were injured
                     or after, make any inquiry, question
                     anybody in any way, in writing or
                     verbally, about what it meant to be
                     covered under federal maritime bene-
                     fits?

      Huseman:       No, I didn’t.

   [3] Huseman did nothing to inquire about the availability or
extent of federal remedies and until just before filing suit after
the limitations periods had expired, never inquired of anyone
about the process and timing for invocation of federal bene-
fits. Under these circumstances, Huseman has not shown the
requisite due diligence for equitable tolling. See Iturribarria
v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (noting that due dili-
gence is required to trigger equitable tolling).

II.   EQUITABLE ESTOPPEL

  [4] Equitable estoppel, sometimes called fraudulent con-
cealment, “focuses primarily on the actions taken by the
defendant in preventing a plaintiff from filing suit. . . .
                  HUSEMAN v. ICICLE SEAFOODS              19913
[including] the plaintiff’s actual and reasonable reliance on
the defendant’s conduct or representations.” Santa Maria, 202
F.3d at 1176. For example, “conduct or representations by the
defendant-employer which tend to lull the plaintiff into a false
sense of security, can estop the defendant from raising the
statute of limitations, on the general equitable principle that
no man may take advantage of his own wrong.” Atkins v.
Union Pac. R.R., 685 F.2d 1146, 1149 (9th Cir. 1982) (inter-
nal quotation marks and alterations omitted).

  [5] Huseman candidly admits that no one told him that his
only available benefits were through Alaska Workers’ Com-
pensation. He also acknowledges that if he had asked Icicle
about the federal benefits mentioned in his Terms of Employ-
ment, he had no reason to believe that Icicle would have with-
held such information from him:

    Q:              In all of your dealings with Icicle or
                    any of its employees . . . regarding
                    your injury, did anybody ever tell
                    you you had a right only to workers’
                    compensation?

    Huseman:        No.

    Q:              Did you ever read anything that said
                    workers’ compensation is your only
                    right?

    Huseman:        No.

    Q:              Can you think of anything anybody
                    told you, whether it be . . . any of the
                    employees of Icicle, anybody you
                    dealt with regarding your injury, can
                    you think of anything anybody said
                    that you felt misled you?
19914            HUSEMAN v. ICICLE SEAFOODS
    Huseman:        No, not really, no.

   [6] Huseman instead points to the paragraph of the Terms
of Employment, which states that Icicle will “coordinate any
additional benefits that may be due under Federal Maritime
Law” and that Huseman may “request at any time to opt out
of the Alaska Worker’s Compensation system in favor of Fed-
eral benefits.” Significantly, at the time of his injury, Huse-
man had long since forgotten about this paragraph, and,
regardless, claims not to have understood what it meant by the
possibility of federal maritime benefits:

    Q:              Now, what would it mean to you,
                    when you read this, to be covered
                    under federal maritime benefits?

    Huseman:        That I don’t know.

    Q:              Did you ever ask?

    Huseman:        No, uh-uh.

    Q:              I mean, when you dealt with Icicle
                    when you were injured, did you ever
                    ask what it meant to be covered
                    under federal maritime benefits?

    Huseman:        No, I didn’t.

    ...

    Q:              So when it came about at some point
                    that you were injured on the floating
                    processor, did you make inquiry of
                    somebody about what this means,
                    this paragraph [in the Terms of
                    Employment]?
                 HUSEMAN v. ICICLE SEAFOODS              19915
    Huseman:       No. I never even remembered that
                   paragraph or anything about it.

Accordingly, Huseman cannot establish actual and reasonable
reliance as required for equitable estoppel. See Guerrero v.
Gates, 442 F.3d 697, 706-07 (9th Cir. 2006) (noting that for
equitable estoppel, “[t]he plaintiff must demonstrate that he
relied on the defendant’s misconduct in failing to file in a
timely manner and ‘must plead with particularity the facts
which give rise to the claim of fraudulent concealment’ ”)
(quoting Conerly v. Westinghouse Elec. Corp., 623 F.2d 117,
120 (9th Cir. 1980)).

   Faced with this difficulty, Huseman argues that the para-
graph in the Terms of Employment, along with Icicle’s help
in securing the Alaska Workers’ Compensation benefits,
lulled him into a false sense of security in which he assumed
that Icicle had taken on the affirmative duty of securing any
available federal claims and benefits:

    Q:             Now, again, either before or after you
                   were injured . . . did you ever make
                   any inquiry about [the possibility of
                   federal benefits] with anybody at Ici-
                   cle . . ., anything like that?

    Huseman:       No, uh-uh, because basically work-
                   men’s comp[ensation] was there to
                   help me. They were there taking care
                   of everything.

    Q:             Okay. Did you ever get any explana-
                   tion from anyone at Icicle . . . or any-
                   body else about what it meant to opt
                   out of Alaska Workers’ Comp[ensa-
                   tion] in favor of federal benefits?

    Huseman:       No. It never came up.
19916             HUSEMAN v. ICICLE SEAFOODS
    Q:              If it never came up, then I guess it
                    never came up that anything was said
                    that you felt was misleading?

    Huseman:        Well, no. I don’t think I was misled
                    then because I was going to work-
                    men’s comp[ensation]. But I felt that
                    they directed me there.

    Q:              What do you mean they directed you
                    there?

    Huseman:        They gave me all the paperwork to
                    set up a workmen’s comp[ensation]
                    claim. Now I think it’s misleading,
                    and I was trusting them.

The dissent suggests that the disputed paragraph in the Terms
of Employment assured Huseman that he need not investigate
further, and that Icicle would ensure that any and all monies
due to him were received. This argument needs to be exam-
ined in the face of the evidence, not merely the dissent’s spec-
ulative characterization. See Guerrero, 442 F.3d at 707 (to
bring a successful equitable estoppel claim, the plaintiff must
“plead with particularity . . . fraudulent behavior on the part
of the defendants that would excuse his delay in bringing this
suit”). It bears repeating that since Huseman had no recollec-
tion of the disputed paragraph in the Terms of Employment
and never claimed that it was the basis for his inaction, it
would be pure conjecture to conclude that that document is
part of a legitimate claim that he was lulled into foregoing his
federal rights.

   Nonetheless, it is worth examining the paragraph. As
explained by Icicle, the purpose of including the statement
that Icicle would “coordinate any additional benefits that may
be due under Federal Maritime Law” was to inform Huseman
that at any time he was receiving Alaska Workers’ Compen-
                  HUSEMAN v. ICICLE SEAFOODS              19917
sation, he was free to choose instead the federal benefits. If
such federal benefits were greater than those under Alaska
Workers’ Compensation, Icicle would pay the difference.
This is a reasonable reading of the paragraph, especially in
light of the fact that Icicle’s coordination was not automatic
since it required Huseman to affirmatively request “to opt out
of the Alaska Worker’s Compensation system in favor of Fed-
eral benefits.”

   [7] Regardless of Icicle’s explanation of this paragraph,
Huseman did not rely on the Terms of Employment in delay-
ing his filing. To the contrary, his testimony was that he did
not remember anything about the Terms of Employment at
the time of his injury. He does not claim that he read it long
ago and then sat back in reliance on the coverage explained
therein. Thus, this paragraph can hardly be bootstrapped into
a claim of fraudulent concealment. Instead, Huseman just “as-
sumed” that Icicle would take care of everything for him,
including his now untimely federal Jones Act and unsea-
worthiness claims, because Icicle was helping with his Alaska
Workers’ Compensation benefits.

   The question is whether that assumption was reasonable.
By law, Icicle was required to file a claim for Huseman for
the Alaska benefits. By doing so, did Icicle fraudulently con-
ceal Huseman’s federal options? Could Icicle’s assistance in
processing the Alaska Workers’ Compensation benefits rea-
sonably be viewed as likely to mislead an employee into
believing that Icicle voluntarily shouldered a duty to disclose,
file, or process any federal claims arising out of an injury,
such as a statutory cause of action under the Jones Act or a
tort claim under the unseaworthiness doctrine?

   [8] Huseman’s assumption is insufficient to support an
equitable estoppel claim. There is a wide gap between fraudu-
lent concealment and even pernicious lulling into a false sense
of security, and what occurred here. We agree with the district
court’s succinct summation: “[Huseman] was not misled by
19918             HUSEMAN v. ICICLE SEAFOODS
anything defendants said, did not say, or did. He was simply
unaware that seamen enjoy special protections under the law
and his employer was under no obligation to advise him on
that point.” The dissent’s argument regarding the effect of the
Terms of Employment and Icicle’s Employment Brochure
ignores the reality that Huseman did not rely on or reference
these documents. Recognizing that we review the district
court’s equitable estoppel determination for abuse of discre-
tion, we affirm the district court.

III.    WARDS OF THE COURT DOCTRINE

   Huseman attempts to bolster his arguments as to equitable
tolling and equitable estoppel by arguing that the court should
take into consideration his special status as a seaman and a
“ward of the court.” This argument is unavailing because the
“wards of the court” doctrine, while extending special protec-
tions to seamen under certain circumstances, does not impose
a fiduciary duty on ship owners to serve as legal advisors to
their employees, requiring them to provide unsolicited expla-
nation of the availability of federal claims.

   [9] The “wards of the court” doctrine was created to
account for the “special circumstances attending [the sea-
man’s] calling,” because the “seaman, while on his vessel, is
subject to the rigorous discipline of the sea and has little
opportunity to appeal to the protection from abuse of power
which the law makes readily available to the landsman.”
Socony-Vacuum Oil Co. v. Smith, 305 U.S. 424, 430-31
(1939). “The physical conditions under which the seaman
labors are extremely hazardous.” Cal. Home Brands, Inc. v.
Ferreira, 871 F.2d 830, 837 (9th Cir. 1989).

   [10] Invocation of the “wards of the court” doctrine is to be
linked to the specific policy reasons for its creation. For
example, in Socony, the Court declined to apply the common
law rule of assumption of risk, and instead used the rule of
comparative negligence, because it recognized that seamen
                 HUSEMAN v. ICICLE SEAFOODS             19919
are often in the unusual position of having to make quick
decisions under hazardous circumstances using whatever
equipment they are given. See 305 U.S. at 431-32.

   [11] For similar policy reasons, courts have applied the
“wards of the court” doctrine in construing seamen’s con-
tracts, particularly when they involve the release of rights.
“Notably, we reserve our highest scrutiny for agreements
under which a seaman releases the vessel owner of liability
because of the understandable concern that such releases may
leave the seamen devoid of legal redress.” Thorman v. Am.
Seafoods Co., 421 F.3d 1090, 1096 (9th Cir. 2005). This
approach accounts for the typical inequality of bargaining
power between seamen and ship owner:

    The analogy . . . between seamen’s contracts and
    those of fiduciaries and beneficiaries remains, under
    the prevailing rule treating seamen as wards of admi-
    ralty, a close one. Whether the transaction under
    consideration is a contract, sale, or gift between
    guardian and ward or between trustee and cestui, the
    burden of proving its validity is on the fiduciary. He
    must affirmatively show that no advantage has been
    taken; and his burden is particularly heavy where
    there has been inadequacy of consideration.

    The wardship theory has, as was recognized by the
    courts below, marked consequence on the treatment
    given seamen’s releases. Such releases are subject to
    careful scrutiny. “One who claims that a seaman has
    signed away his rights to what in law is due him
    must be prepared to take the burden of sustaining the
    release as fairly made with and fully comprehended
    by the seaman.”

Garrett v. Moore-McCormack Co., 317 U.S. 239, 247-48
(1942) (quoting Harmon v. United States, 59 F.2d 372, 373
(5th Cir. 1932)).
19920              HUSEMAN v. ICICLE SEAFOODS
   [12] For purposes of this appeal, Huseman acknowledges
that the paragraph explaining benefits in the Terms of
Employment is not a contractual release of his rights. Nor
could the Terms of Employment be construed as any kind of
waiver or release of rights. Neither are there any colorable
claims that the Terms of Employment are invalid or that Icicle
has taken advantage of Huseman. Thus, the special scrutiny
typically reserved for release of rights in seaman’s contracts
cannot be extended to the circumstances here. See Thorman
v. Am. Seafoods Co., 421 F.3d at 1096 (reserving the highest
scrutiny for contracts in which seaman relinquish their rights);
Orsini v. O/S Seabrooke O.N., 247 F.3d 953, 958-59 (9th Cir.
2001) (applying the “wards of the court” doctrine to a contract
in which a seaman released his rights).

   [13] Neither does the “wards of the court” doctrine create
a general fiduciary duty to inform Huseman of all his poten-
tial federal causes of action. In Thorman, a seaman wage cal-
culation case, we rejected an effort to expand the “wards of
the court” doctrine “to encompass a full-blown fiduciary rela-
tionship” that would “envelop aspects of the seaman-vessel
owner relationship far beyond the release context.” 421 F.3d
at 1097. The seaman argued that vessel owners had an affir-
mative duty to explain their precise compensation methodol-
ogy or to disclose their financial calculations. Id. at 1098. We
disagreed, holding that “[d]espite a long line of cases that
describe seamen as ‘wards of the court’ needing special pro-
tections from potentially overreaching ship owners, the scope
of these special protections is not unlimited and nothing sup-
ports Thorman’s effort to invoke a fiduciary duty that requires
American Seafoods to disclose its specific pricing methodolo-
gy.” Id. at 1096 (citations and internal quotation marks omit-
ted).

   [14] This is a case of a plaintiff waiting too long to file suit.
There is no overreaching ship owner taking advantage of an
isolated seaman. Huseman offers no specific evidence that he
was misled, either by the Terms of Employment or by Icicle’s
                  HUSEMAN v. ICICLE SEAFOODS               19921
conduct. He had ample opportunity to inquire about the possi-
bility of federal benefits and even about federal maritime
causes of action, such as Jones Act and unseaworthiness
claims. Following Thorman, we decline to impose a general,
all-encompassing fiduciary duty on ship owners to inform
seamen of all potential federal claims and benefits and the
process for securing them when the employee fails to make
even a threshold inquiry.

IV.   LACHES

   Laches is an equitable affirmative defense available for
actions that do not have a specific applicable statute of limita-
tions, such as Huseman’s maintenance and cure claim. See
Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304 F.3d 829,
835 (9th Cir. 2002). “[T]he appropriate standard of review of
a determination of whether laches applies in a particular case
is abuse of discretion.” In re Beaty, 306 F.3d 914, 921 (9th
Cir. 2002).

   [15] “The affirmative defense of laches requires proof of
(1) lack of diligence by the party against whom the defense
is asserted, and (2) prejudice to the party asserting the
defense.” In re Beaty, 306 F.3d at 926-27 (internal quotation
marks omitted); see also Jarrow Formulas, 304 F.3d at 838.

   Although courts often have presumed that laches is applica-
ble in a suit filed beyond the analogous state limitations
period, the presumption is weak. In the laches analysis, the
statute of limitations is not given decisive weight. Espino v.
Ocean Cargo Line, Ltd., 382 F.2d 67, 68 (9th Cir. 1967).
“[N]o arbitrary or fixed period of time has been, or will be,
established as an inflexible rule . . . .” In re Beaty, 306 F.3d
at 927 (citation omitted). There must be “particularized evi-
dence to support [the] assertion that the time lag between
knowledge of the potential action and the filing of the action
was unreasonable in length. Mere delay alone will not estab-
lish laches . . . .” See id.
19922                HUSEMAN v. ICICLE SEAFOODS
   Regardless of the applicable analogous statute of limita-
tions, Icicle still has the burden of proving prejudice from the
delay. Id. As we emphasized in Jarrow Formulas, even for
lawsuits filed beyond the analogous statutory period,“the
party asserting laches . . . must show that (1) [plaintiff’s]
delay in filing suit was unreasonable, and (2) [defendant]
would suffer prejudice caused by the delay if the suit were to
continue.” 304 F.3d at 838.

   Huseman filed suit less than one month after learning of his
remedies and just under six months beyond the three-year
statute of limitations.1 It is mere speculation that this brief
delay was unreasonable. Although he may not have been dili-
gent vis-à-vis a strict statute of limitations, he did pursue his
federal claims very quickly once he consulted an attorney.
Because any presumption predicated on the statute of limita-
tions is necessarily weak, diligence is to be assessed in the
context of a claim that has no specific statute of limitations
and is intended to provide coverage for the seaman.

   Huseman’s short delay must be balanced against specific
  1
    Huseman alleges that the appropriate period is a “six-year contract stat-
ute of limitations,” but he does not specify a jurisdiction. According to the
record, Huseman is a citizen of Oregon, he was injured in Alaska, and Ici-
cle is located in Seattle, Washington. The district court passed on deciding
the applicable limitations period, and the record is not developed as to
what jurisdiction would govern any potential contractual claim by Huse-
man, or whether the Terms of Employment are a contract. We therefore
do not decide what limitations period applies. For the purposes of this
opinion, we assume that Alaska law governs, and note that the statute of
limitations is three years, whether the maintenance and cure claim is clas-
sified as a maritime tort or as a contract claim. See 46 App. U.S.C. § 763a;
Usher v. M/V Ocean Wave, 27 F.3d 370, 371-72 (9th Cir. 1994) (“The lan-
guage and legislative history of Section 763a indicate Congress intended
the three-year limitations period established by that section to apply to all
maritime personal injury claims. . . . [and] all maritime torts.”) (quoting
Friel v. Cessna Aircraft Co., 751 F.2d 1037, 1038 (9th Cir. 1985) (empha-
sis in original) (per curiam); Alaska Stat. § 09.10.053 (1997) (setting a
three-year statute of limitations for contract claims).
                  HUSEMAN v. ICICLE SEAFOODS               19923
findings of prejudice that would be suffered by Icicle if the
maintenance and cure claim were to proceed. See Espino, 382
F.2d at 70 (remanding to the district court for specific factual
findings as to any prejudice the defendant may have suffered
in light of the “slight delay” of three months beyond the stat-
ute of limitations, and for a holding as to whether it would be
inequitable to enforce the claim after balancing the prejudice
and the justification for the delay). The most important aspect
of a laches determination is whether Icicle has truly been prej-
udiced by the five and one-half month delay; “laches is not a
doctrine concerned solely with timing. Rather, it is primarily
concerned with prejudice.” In re Beaty, 306 F.3d at 924.

   [16] Significantly, the district court made no specific find-
ings of prejudice; instead, it articulated a rationale for why the
delay was unreasonable—Huseman’s ignorance of the law
and failure to make inquiry— and simply made the conclu-
sory statement, with no elaboration, that the delay “has preju-
diced [Icicle].” This generic statement, made without
reference to any specific factual findings or determination of
prejudice, cannot support a dismissal based on laches.

   [17] Icicle had ample incentive to investigate Huseman’s
accident thoroughly, knowing that Huseman could “request at
any time to opt out of the Alaska Worker’s Compensation
System in favor of Federal benefits.” Icicle also had an inter-
est in investigating the accident to prevent similar injuries to
other employees. The availability of witnesses and their abil-
ity to recollect is unlikely to have changed considerably in the
five month period after the presumptive three-year limitations
period expired and before Huseman filed suit. Under Espino,
the district court must determine on remand whether the fact
that Huseman filed suit forty-one and one half months, rather
than thirty-six months, after his injury seriously prejudiced
Icicle.

   AFFIRMED as to the Jones Act and unseaworthiness
claims; REVERSED and REMANDED as to the mainte-
nance and cure claim.
19924              HUSEMAN v. ICICLE SEAFOODS
  Each party shall bear its own costs on appeal.



REINHARDT, Circuit Judge, dissenting:

   The majority allows a maritime employer to exploit the
ignorance of an injured seaman and avoid paying him the
compensation to which he is entitled under federal law,
although for untold years it has been the policy of admiralty
law to protect all seamen against this very type of willful
exploitation. Icicle Seafoods advised Huseman and other sea-
men, in their Terms of Employment and in the Employee
Handbook, that if they were to be injured, their benefits would
be paid by Alaska Workers’ Compensation, and Icicle would
coordinate any other benefits to which they were entitled
under federal maritime law. It did this knowing that under
federal maritime law it is responsible for paying maintenance
and cure to its injured employees and is liable to suit under
the Jones Act and under the doctrine of unseaworthiness.
Then, when Huseman was injured, Icicle filled out Alaska
Workers’ Compensation paperwork for him and gave him the
names and phone numbers of people to contact regarding the
Alaska Workers’ Compensation claim. It did not mention,
however, that it was required to provide more generous com-
pensation under federal law and certainly did nothing to coor-
dinate the federal benefits or protect Huseman’s legal rights.
Icicle Seafood’s whole pattern of behavior was designed to
lull Huseman into a false sense of security, making him
believe that, as his employer, it was looking out for him
because it was taking care of all of his claims, a belief that Ici-
cle hoped would last until the statute of limitations ran on the
federal claims. Then, when Huseman came to Icicle a few
months after the statute of limitations ran, and asked it to pay
him what he was due, as it had promised to do in his Terms
of Employment, Icicle, having succeeded in its objective,
refused, relying on the statute of limitations and the doctrine
of laches as defenses.
                 HUSEMAN v. ICICLE SEAFOODS              19925
   Such conduct by an employer should disturb jurists in any
context. It is particularly troubling, however, that the major-
ity, contrary to hundreds of years of jurisprudence, approves
the treatment of an “untutored” seaman in such a deceptive,
harsh, and inequitable manner. Seamen are “no ordinary
employees.” Thorman v. American Seafoods Co., 421 F.3d
1090, 1098 (9th Cir. 2005). They receive special protection
because they are “exposed to the perils of the sea,” are “often
vulnerable to the exploitation of [their] employer,” and “there
exists a great inequality of bargaining position between large
ship owners and unsophisticated seamen.” Chandris v. Latsis,
515 U.S. 347, 354 (1995); Fuller v. Golden Age Fisheries, 14
F.3d 1405, 1408 (9th Cir. 1994) (internal quotation marks
omitted). Shipowners’ special obligations toward seamen
were established in many seafaring countries by the time of
the Eighteenth Century. Michael J. Cerniglia, Is it Time to
Cure the Doctrine of Maintenance and Cure?, 4 LOY. MAR.
L.J. 67, 71 (2005). Justice Story, in Harden v. Gorden, 11
F. Cas. 480 (1823), noted that such special protections had “re-
ceived the approbation of continental Europe,” and the famed
justice then incorporated into United States common law the
protections established by British common law, as well as
those established by widely shared statutory provisions. Id. at
483. Since Justice Story’s decision, a long line of cases con-
tinues to treat seamen as “wards of the court needing special
protections from potentially overreaching ship owners” like
Icicle. Fuller v. Golden Age Fisheries, 14 F.3d 1405, 1408
(9th Cir. 1994) (internal quotation marks omitted); Dragich v.
Strika, 309 F.2d 161, 163 (9th Cir. 1962).

   The well-established special protections afforded seamen
require equitable estoppel, and possibly equitable tolling, of
Huseman’s Jones Act and unseaworthiness claims. They also
preclude the application of laches to his maintenance and cure
claim. The majority’s decision allowing shipowners to exploit
the ignorance of trusting seamen stands in sharp conflict with
centuries of precedent and undermines the longstanding pro-
tections afforded these vulnerable workers. Because, like Jus-
19926                HUSEMAN v. ICICLE SEAFOODS
tice Story, “I am not bold enough to desert the steady light of
maritime jurisprudence,” I dissent. Harden, 11 F. Cas. at 483.

I. Special Protections Due to Seamen — Equitable
Estoppel in General

   The special protections that the majority purports to
acknowledge but then wholly disregards place additional bur-
dens on shipowners to inform and provide for the seamen they
employ. When shipowners fail to do so, courts are required to
step in and protect their “wards.” In this case, contrary to the
majority’s assertion, the protections due seamen require the
application of equitable estoppel to Huseman’s Jones Act and
unseaworthiness claims.1

   The Supreme Court has declared that courts should “avoid,
within reasonable limits, the application of rules of the com-
mon law which would affect [seamen] harshly because of the
special circumstances surrounding their calling.” Socony-
Vacuum Oil Co. v. Smith, 305 U.S. 424, 431 (1939). Any
“ambiguities or doubts are resolved in favor of the seaman.”
Vaughan v. Atkinson, 369 U.S. 527, 532 (1962). In no area do
seamen get more protection than in the context of recovery for
injuries. Thorman, 421 F.3d at 1097. Courts have repeatedly
interpreted the law to prevent “ship owner[s] from delegating,
shifting or escaping [their] duty toward injured employees.”
Waldron v. Moore-McCormack Lines, Inc., 386 U.S. 724, 728
(1967).

   For this reason, the Supreme Court has determined that the
Jones Act and other “remedial legislation for the benefit and
protection of seamen” must be “liberally construed” to avoid
the harsh application of the law. Socony-Vacuum Oil Co. v.
  1
    Because maintenance and cure is an equitable remedy, the doctrine of
laches governs, rather than a statute of limitations. Much of the analysis
in this Section, and in Sections II and III, is applicable, however, to Ici-
cle’s attempt to invoke laches and ultimately defeats this defense.
                    HUSEMAN v. ICICLE SEAFOODS                    19927
Smith, 305 U.S. 424, 431 (1939). Specifically, the Court has
explained that the applicable statute of limitations under the
Jones Act “is not totally inflexible, but, under appropriate cir-
cumstances, it may be extended beyond three years.” Burnett
v. New York Cent. R.R. Co., 380 U.S. 424, 427 (1965).2
Extensions of the time limits for Jones Act and unseaworthi-
ness claims are appropriate where the “congressional purpose
is effectuated by tolling the statute of limitations in given cir-
cumstances.” Id. That purpose, “to afford[ ] adequate protec-
tion to seamen through an exaction of a high degree of
responsibility of owners” would be furthered by estopping the
shipowner from using the statute of limitations as a defense
where it failed to inform a seaman of his legal rights. Socony-
Vacuum Oil Co, 305 U.S. at 432.

   Equitable estoppel is particularly appropriate here because,
at least until the majority’s opinion in this case, shipowners
had an obligation to inform injured seamen of their legal
rights. Courts consistently recognized a fiduciary duty owed
the seamen by the shipowner that places the burden upon the
latter to insure that an injured seaman acts with a “full under-
standing of his rights.” Orsini v. O/S Seabrooke O.N., 247
F.3d 953, 959 (9th Cir. 2001). The court in Orsini observed,

      Where an injured seaman is not represented by coun-
      sel, it is the owner’s obligation to make a ‘full, fair
      and complete disclosure as to all of [a seaman’s]
      rights, including his right to sue for damages under
      the Jones Act, and his right to wages, maintenance
      and cure under the applicable Seamen’s Law.’

Id. at 964 (citation omitted). Accordingly, contrary to the
majority’s unsupported assertion, shipowners do have the
  2
   Although Burnett addressed the Federal Employers Liability Act
(“FELA”), the Supreme Court has held that the “Jones Act adopts the
entire judicially developed doctrine of liability under [FELA].” American
Dredging Co. v. Miller, 510 U.S. 443, 455-56 (1994).
19928             HUSEMAN v. ICICLE SEAFOODS
duty to act as “legal advisors to their [injured] employees.”
Maj. op. at 19907. Where such a duty exists, “passive con-
cealment,” meaning “mere nondisclosure or silence,” is suffi-
cient to estop the party with the duty from enforcing the
statute of limitations. Thorman, 421 F.3d at 1096; United
States v. Colton, 231 F.3d 890, 899 (4th Cir. 2000) (defining
passive concealment).

   It is clear that, under Orsini, Icicle is equitably estopped
from raising the statute of limitations as a defense against
Huseman’s unseaworthiness and Jones Act claims. Like the
plaintiff in Orsini, Huseman was not represented by counsel.
Orsini, 247 F.3d at 964-65. Nor was he “informed of even his
basic entitlements.” Id. at 964. He had no idea that he was eli-
gible for damages under the Jones Act or the unseaworthiness
doctrine. Because of this ignorance, he received only the
lesser remedy of workers’ compensation. It is undisputed that
Icicle passively concealed his federal claims. At oral argu-
ment, Icicle acknowledged that no one at the company ever
suggested to Huseman that he might have Jones Act or unsea-
worthiness claims. Thus, under Orsini, Icicle’s passive con-
cealment of Huseman’s federal rights is sufficient to warrant
equitable estoppel.

   The majority attempts to distinguish Orsini on the ground
that it involves a release, suggesting that the special duty to
inform applies in injury cases involving releases because of
the inequality of bargaining power between seamen and ship-
owners, but that no such duty applies in injury cases in which
a release is not at issue. However, Thorman rejects the notion
that special protections apply only in cases involving releases,
and determines instead, in accordance with the longstanding
common law rule, that the doctrine applies in all cases involv-
ing injuries to seamen. Thorman states that “a release or other
claim arising from a physical injury or the perils of the sea,”
warrants application of “special protections.” 421 F.3d at
1097 (distinguishing “a release or other claim arising from a
physical injury or the perils of the sea,” which necessitates
                   HUSEMAN v. ICICLE SEAFOODS                19929
application of “special protections,” from claims relating to
employment contracts, which do not) (emphasis added). As
Thorman puts it, the special protections apply “in a release or
injury case,” not, as the majority here would have it, only in
cases involving both a release and an injury. Huseman’s Jones
Act and unseaworthiness claims “aris[e] from a physical inju-
ry,” and so, under Thorman, Huseman is entitled to the spe-
cial protections afforded injured seamen.

   Our previous cases, by expressing concern with any occur-
rence that “leave[s] the seamen devoid of legal redress,” also
preclude the majority’s attempt to differentiate between injury
claims involving releases and other injury claims. Thorman,
421 F.3d at 1096. Because of this concern, courts “have given
liberal interpretation to [shipowners’] obligation[s] in the per-
sonal injury context” and have said that the obligations of a
shipowner to an injured seaman “should not be hampered by
restrictive distinctions which would defeat its broad beneficial
purposes.” Dragich v. Strika, 309 F.2d 161, 163 (9th Cir.
1962) (holding that the shipowner was obligated to provide
maintenance and cure to a seaman whose pre-existing Parkin-
sons disease first manifested itself while at sea); see also Wal-
dron v. Moore-McCormack Lines, Inc., 386 U.S. 724, 726-27
(1967) (expanding the definition of “unseaworthy” to include
instances in which an insufficient number of men are assigned
to a particular task). If differentiating between injuries caused
by the shipowner and pre-existing illnesses unrelated to
employment is a “restrictive distinction” that would defeat the
purpose of federal benefits, it is difficult to justify distinguish-
ing between releases and other mechanisms that cause seamen
to fail to exercise their rights. Accordingly, contrary to the
majority’s assertion that Huseman’s employer was under no
obligation to advise him of his federal claims, this court’s pre-
cedent requires that Icicle “make a full, fair and complete dis-
closure as to all of [Huseman’s] rights, including his right to
sue for damages under the Jones Act, and his right to wages,
maintenance and cure under the applicable Seaman’s laws.”
Orsini, 247 F.3d at 964 (internal quotation marks omitted).
19930             HUSEMAN v. ICICLE SEAFOODS
   It is particularly apparent that such a disclosure was
required in this case because Icicle affirmatively advised
Huseman that it would coordinate his federal benefits and did
not mention any exceptions or requirements. At the very least,
having made these assurances, Icicle should have told Huse-
man which claims they would coordinate and which, if any,
he was required to handle himself. By giving Huseman false
assurances instead of information, Icicle encouraged him to
forego his rights and accept less generous benefits than he
would otherwise have received, just as happened in Orsini.
Under Orsini, even if shipowners did not always have a duty
to inform injured seamen of their rights, when a shipowner
falsely assures an employee that it will take care of all of his
claims resulting from any injury, and as a result he abandons
his rights as effectively as if he had signed a formal release,
the rules regarding special protections apply.

   Even under the majority’s own test, which limits the special
protections due seamen to occurrences linked to the policy
reasons for their creation, these protections would apply here.
The ward of the court doctrine exists, in part, because seamen
are too “poor, friendless, and improvident” to assert their
rights. Vaughan, 369 U.S. at 531. It also exists “because they
are by the peculiarity of their lives liable to sudden sickness
from change of climate, exposure to perils, and exhausting
labor.” Chandris v. Latsis, 515 U.S. 347, 354-55 (1995).
These conditions created the need for the Jones Act and the
unseaworthiness doctrine, as well as for the special protec-
tions that ease recovery for seamen, in order to “compensat[e]
or offset[ ] the special hazards and disadvantages to which
they who go down to the sea in ships are subjected.” Id; see
also Thorman, 421 F.3d at 1097 (“[T]he peculiar conditions
of seamen’s employment [are] the basis for such extraordi-
nary remedies being made available to those who accept this
calling.” (internal quotations omitted)). Huseman’s injury was
the result of his “exhausting labor.” Chandris, 515 U.S. at
354-55. He failed to file suit earlier because of his ignorance.
The ward of the court doctrine exists to protect the rights of
                  HUSEMAN v. ICICLE SEAFOODS              19931
workers like Huseman under precisely these circumstances.
Thus, application of the doctrine here is directly linked to the
policy reasons justifying its creation.

   Faced with this longstanding law, the majority attempts to
rely on language in Thorman regarding the level of scrutiny
applied to releases. Maj. op. at 19920. This case, however, is
not about the level of scrutiny. It is about the ward of the
court doctrine and the fiduciary duty shipowners owe to
injured seamen, which, the Thorman court determined, apply
to Jones Act and unseaworthiness claims. Thorman, 421 F.2d
at 1097.

   Perhaps the majority’s inexplicable hostility to the legal
protections due injured seamen derives in part from a mis-
taken belief that seamen are no longer the “ignorant and help-
less” men of old. Johnson v. Offshore Tankers Svc. Inc., 789
F.2d 1417, 1419 (9th Cir. 1986). However, the Supreme Court
reaffirmed the ward of the court doctrine only a decade ago
and the Ninth Circuit did so even more recently. Chandris v.
Latsis, 515 U.S. 347, 354 (1995); Orsini, 247 F.3d at 959.
Huseman’s Terms of Employment also demonstrates that sea-
men continue to be “poor, friendless, and improvident,” with
limited access to information. Vaughan, 369 U.S. at 531. It
informed Huseman that during busy periods he could expect
to work 16 hours or more per day under “cold, drafty, and
wet” conditions for a starting salary of only $6.00 per hour.
He was not allowed to have subscriptions to newspapers or
magazines sent to the ship. Nor would there have been much
space for books in the one duffel bag and one small carry-on
he was allowed to bring on the ship, in which he had to pack
everything (including soap and cigarettes) needed for a trip of
indefinite duration. Accordingly, even as of today, the record
gives no cause to suspect that the reasons for affording special
protections to injured seamen no longer prevail.

  Thus, shipowners are required to continue to inform injured
seamen of their rights, especially when they take responsibil-
19932              HUSEMAN v. ICICLE SEAFOODS
ity for handling injury claims. Because Icicle failed to inform
Huseman of his federal rights, or otherwise help protect him
against the forfeiture of his rights, I would hold that it is equi-
tably estopped from invoking the statute of limitations as a
defense to his Jones Act and unseaworthiness claims.

II.   Equitable Estoppel Due to Affirmative Misconduct

   Even if the majority were correct that shipowners do not
generally have a fiduciary duty to inform injured seamen of
their federal rights, equitable estoppel would still apply with
respect to Huseman’s Jones Act and unseaworthiness claims.
Absent a fiduciary duty, equitable estoppel applies where (1)
the plaintiff reasonably relies on the defendant, (2) there is
evidence of “the defendant’s actual or constructive knowledge
of the deceptive nature of its conduct,” and (3) the purpose of
the limitations period would be satisfied. Santa Maria v. Pac.
Bell, 202 F.3d 1170, 1176 (9th Cir. 2000). “[C]onduct or rep-
resentations by the defendant-employer which tend to lull the
plaintiff into a false sense of security can estop the defendant
from raising the statute of limitations.” Atkins v. Union Pac.
R.R. Co., 685 F.2d 1146, 1149 (9th Cir. 1982) (finding that
equitable estoppel applied where the defendant told the plain-
tiff it would settle but delayed doing so until after the statute
of limitations ran if “the defendant knew or suspected that
[the plaintiff] was unrepresented; if it knew or suspected that
he had a limited ability to protect his own interests; and if [the
plaintiff] relied on the [defendant’s] assurances that [it] would
settle the claim”).

  Icicle lulled Huseman into a false sense of security by
assuring him that it would take care of his benefits and by act-
ing as if it were doing so. Icicle first took steps to lull Huse-
man by giving him the Terms of Employment, which states,

      If you are injured while working on the floating pro-
      cessor, it may be covered under Alaska Worker’s
      Compensation and/or under Federal Maritime bene-
                     HUSEMAN v. ICICLE SEAFOODS                      19933
      fits. Unless requested otherwise, we will process any
      claim through the Alaska Workers’ Compensation
      system and coordinate any additional benefits that
      may be due under Federal Maritime Law; however,
      you may request at any time to opt out of the Alaska
      Worker’s Compensation system in favor of Federal
      benefits.

   This clause suggests that, should an employee become
injured, Icicle will take care of everything and ensure that he
will receive everything he is due. Icicle promised to do this
automatically, with no effort on the part of the injured sea-
man, “unless requested otherwise.” The clause does not define
or limit the federal benefits that Icicle will coordinate, imply-
ing, at least to someone without sophisticated legal training,
that Icicle would coordinate all federal claims. The clause fur-
ther suggests that there are no deadlines that the seaman needs
to worry about since he is free to change his benefits “at any
time.”

   Even though Huseman did not remember the clause, his
review of the Terms of Employment would undoubtedly have
left him with the impression that he did not need to worry
about medical bills and that there was nothing he was required
to remember in order to receive all to which he was entitled.
Icicle would take care of everything, and if he was unsatisfied
at any time it would not be too late to change. In fact, Huse-
man may well have forgotten about the disputed clause pre-
cisely because of these misleading assurances.3

  Huseman’s false sense of security was no doubt reinforced
by Icicle’s post-injury conduct. This conduct created the
impression that Icicle was taking care of Huseman and that
  3
   The majority attacks this inference because it is not compelled by the
record. In doing so, it disregards the well-established rule that on summary
judgment we must make all justifiable inferences in favor of the non-
moving party. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 255 (1986).
19934             HUSEMAN v. ICICLE SEAFOODS
workers’ compensation was his only remedy. Immediately
following his injury, Icicle “directed” him to state workers’
compensation. Icicle filled out much of the form. It sent him
to a physician’s assistant who also filled out workers’ com-
pensation paperwork, although Huseman did not ask him to
do so. Icicle then mailed the workers’ compensation paper-
work on his behalf and gave him a list of people to contact
regarding his workers’ compensation claim. Throughout all
this time, Icicle made no mention of the federal rights or ben-
efits to which he was entitled.

   Not only did Icicle lull Huseman into a false sense of secur-
ity, it seems to have actively tried to keep its employees in the
dark about their federal rights. For example, even though
shipowners are required by federal law to provide mainte-
nance and cure to any seaman who becomes ill for any reason,
the Terms of Employment twice suggests that such bills must
be paid by the seamen. It states, for example, “If you must
leave the floating processor for medical care that is not job
related, transportation and clinic expenses will be charged to
you without your approval.” This is so obviously inaccurate
that it suggests intentional misconduct on the part of Icicle. It
is unlikely that Icicle would inform its employees that they
would be billed for expenses that it is required to pay unless
it was attempting to hide information from them about their
entitlement to federal benefits in order to avoid paying them
those benefits.

   Huseman’s employment brochure was also written so as to
direct his attention to workers’ compensation, rather than fed-
eral benefits, as his remedy in case of injury. The brochure
states, “All employees have withheld from their wages
amounts specified by federal and state law and, accordingly,
are covered by Worker’s Compensation, Social Security,
Unemployment Compensation, and other benefits prescribed
by law.” Mr. Huseman reasonably understood this provision
to mean that money was deducted from his paycheck for
workers’ compensation, and that workers’ compensation
                   HUSEMAN v. ICICLE SEAFOODS                 19935
would cover him if he were injured. In fact, no money was
taken out of Huseman’s paycheck for workers’ compensation,
and he had superior benefits under federal law. Even assum-
ing that Icicle was under no obligation to inform Huseman of
his benefits, this clause is illustrative of Icicle’s pattern of tak-
ing advantage of its employees’ ignorance by directing their
attention to workers’ compensation to the exclusion of the
more costly federal benefits. At the very least, Icicle should
have been aware that the information it provided Huseman
was misleading, which is all that Pacific Bell requires.

   The majority incomprehensibly reads the Terms of
Employment as saying that Huseman must opt out of his
Alaska benefits before Icicle will coordinate his federal bene-
fits. The majority asserts that the promise to coordinate bene-
fits in the Terms of Employment exists “to inform Huseman
that at any time he was receiving Alaska Workers’ Compen-
sation, he was free to choose instead the federal benefits. If
such federal benefits were greater than those under Alaska
Workers’ Compensation, Icicle would pay the difference.”
Maj. op. at 19917-18. This reading appears to be entirely a
concoction of the majority’s. It is wholly unsupported by the
text, which would suggest precisely the opposite, even to a
well-educated lawyer. By first saying that an injured seaman
“may be covered under Alaska Worker’s Compensation and/
or under Federal Maritime Benefits” and then adding that “we
will process any claim through the Alaska Workers’ Compen-
sation system and coordinate any additional benefits that may
be due under Federal Maritime Law,” Icicle committed to
both processing the workers’ compensation claim and coordi-
nating additional federal benefits. Nowhere does the provision
state that Huseman must take affirmative action in order to
“pursue federal remedies.” Rather, the clause states that Huse-
man may be covered under both and that coordination will
occur unless Huseman requests otherwise. Nor does the para-
graph suggest that he must chose between the two, or opt out
of one set of benefits in order to receive the other. By promis-
ing to “coordinate any additional benefits” then, Icicle prom-
19936             HUSEMAN v. ICICLE SEAFOODS
ised to “disclose, file, or process any federal claims.” Maj. op.
at 19918.

   The fact that the provision also states, “however, you may
request at any time to opt out of the Alaska Workers’ Com-
pensation system in favor of Federal benefits” does not
change the meaning of the key phrase, “additional.” It sug-
gests only that, instead of receiving state and federal benefits,
coordinated by Icicle, the employee may elect to receive only
federal benefits. What the relative advantages and disadvan-
tages of such an option may appear to be to an impecunious
seaman remains wholly unexplained. Under such circum-
stances, the untutored seaman would most likely assume that
he would be better off receiving both state and federal bene-
fits, rather than just receiving federal benefits. Even a highly
educated individual might reasonably expect that more bene-
fits would mean more money, or at least would not mean less
money.

   The majority, however, adheres to its tortured reading of
the clause in spite of our precedent mandating that, in resolv-
ing such questions, the interpretation most beneficial to the
seaman must be adopted. See Medina v. Erickson, 226 F.2d
475, 479 (9th Cir. 1955). In holding uneducated seamen to a
standard that most large firm corporate partners would not
meet, the majority leaves employers free to make misleading
statements that obfuscate their employees’ legal rights, pre-
vent them from filing suit, and then escape liability by argu-
ing before this court that the statements must be interpreted in
a way that cannot possibly have been understood by the untu-
tored seaman. Even if the employer had no general duty to
inform injured seamen of their rights, it would be responsible
for the consequences of its confusing and misleading state-
ments. Thus, there is no basis for reading the Terms of
Employment as anything other than what it would appear to
be to Huseman: a promise to take care of all his potential
rights to recovery should he suffer injury in the course of his
employment.
                  HUSEMAN v. ICICLE SEAFOODS               19937
   The majority also asserts that Huseman cannot establish
that he reasonably relied on Icicle. It argues that he could not
have relied on its misrepresentations in the Terms of Employ-
ment because he did not remember the terms of the clause in
the Terms of Employment that was relevant to his claim. It
concludes that he cannot show reasonable reliance without the
Terms of Employment since Icicle’s assistance with the work-
ers’ compensation claim was not, by itself, enough to make
reliance on Icicle reasonable. However, as explained above,
the fact that Huseman did not remember the clause does not
mean that he did not rely on it. See supra, p. 19934. Nor is
there any doubt that Huseman relied on Icicle. There is ample
evidence in the record, some quoted by the majority, demon-
strating Huseman’s actual reliance on Icicle’s general con-
duct. Huseman testified that Icicle “said they’d fix it all up for
me, so I had no reason not to trust them . . . .” He also
explained that “[e]verything Icicle did was tell me I had a
workmen’s comp claim and here’s the forms and here’s the
people to call . . . Now I think it’s misleading, and I was trust-
ing them.”

   In sum, Huseman has established the elements necessary
for equitable estoppel. He reasonably relied on Icicle, and Ici-
cle’s conduct lulled him into a false sense of security. Icicle
promised to take care of all of his potential claims, and
appeared to him to be doing so, causing him not to pursue his
legal entitlements on his own and file a lawsuit earlier. The
evidence strongly suggests that Icicle’s conduct was inten-
tional, but even if it had not been, its statements were so obvi-
ously misleading that it should, unquestionably, have been
aware of their deceptive nature. For these reasons, Icicle is
estopped from relying on the statue of limitations as a defense
against Huseman’s Jones Act and unseaworthiness claims.

III.   Equitable Tolling

  Because I conclude that equitable estoppel applies, I need
not reach the question of equitable tolling, although I think it
19938            HUSEMAN v. ICICLE SEAFOODS
likely that Huseman would prevail on that theory as well. I do
note, however, that the majority misrepresents the Alaska
Worker’s Compensation brochure when it states that Huse-
man should have known that he had an obligation to inquire
about his federal claims. That brochure, titled “Workers’
Compensation and You,” includes a section labeled “Cover-
age” which reads:

    Nearly all Alaska employees are covered. Commer-
    cial fishers are an exception, but some fish processor
    workers on floating processing vessels are covered.
    Other exceptions are contract entertainers, some
    taxicab drivers, part-time babysitters, some cleaning
    persons, some participants in the Alaska temporary
    assistance program, some sports officials, harvest
    help and similar part-time or temporary workers.
    Most unpaid volunteers are not covered, but some
    volunteer ambulance attendants, volunteer fire fight-
    ers and police officers, volunteer emergency medical
    technicians, and volunteer civil defense or disaster
    workers are covered. Sole owners and partners of
    businesses and executive officers of non-profit cor-
    porations are not covered but may choose to buy
    coverage. Executive officers of corporations-for-
    profit are covered but may choose to waive cover-
    age. Although federal employees and most maritime
    workers are not covered under Alaska law, they may
    be covered under federal law. If you want to know
    whether you are covered, contact the Division.

By quoting only the last two sentences, the majority creates
the impression that the Alaska Workers’ Compensation Divi-
sion offered information about benefits under federal law. The
complete passage, however, makes it clear that the Alaska
Workers’ Compensation Division answers questions about
eligibility for Alaska benefits. As the passage offers advice
regarding Alaska benefits only, there was no reason for Huse-
man to contact the Alaska Workers’ Compensation Division.
                 HUSEMAN v. ICICLE SEAFOODS              19939
He already knew that he was eligible for Alaska Workers’
Compensation because he was already getting benefits. Nor
does anything in the Alaska Workers’ Compensation brochure
indicate that injured workers may have remedies under both
Alaska Workers’ Compensation and federal law. Instead, fed-
eral benefits are mentioned as covering some people not cov-
ered by state law. Even if it were possible to construe the
language in the passage as offering advice regarding federal
benefits, given its placement in the “Coverage” section of a
brochure completely devoted to workers’ compensation the
most reasonable construction is that it offers information only
regarding workers’ compensation. Thus, nothing in the bro-
chure should have made anyone, let alone an “ignorant” and
“helpless” seaman like Huseman, aware of his federal benefits
when he was already receiving workers’ compensation.

IV.   Laches

   Had the majority reached the correct outcome on equitable
estoppel, it would have been unnecessary for it to remand the
maintenance and cure claim to the district court to determine
whether laches should apply. The affirmative defense of
laches “requires proof of (1) lack of diligence by the party
against whom the defense is asserted, and (2) prejudice to the
party asserting the defense.” Jarrow Formulas, Inc. v. Nutri-
tion Now, Inc., 304 F.3d 829, 838 (9th Cir. 2002). Icicle can-
not show either element of its laches defense.

   First, Icicle cannot demonstrate a lack of diligence on
Huseman’s part. As explained above, Huseman reasonably
relied on Icicle to coordinate any federal claims available to
him. He filed this lawsuit only eleven days after he discovered
that he had federal claims and that Icicle was not coordinating
those claims as promised.

   Second, Icicle cannot demonstrate that it was prejudiced by
the delay. As explained above, Icicle failed to perform its
fiduciary duty of informing Huseman of his rights, thereby
19940             HUSEMAN v. ICICLE SEAFOODS
delaying the litigation. It likewise delayed the litigation by
lulling Huseman into a false sense of security and thereby dis-
couraging him from filing suit. Because any delay in this liti-
gation was of Icicle’s own creation, Icicle cannot claim that
it was prejudiced by Huseman’s delay.

   Thus, because Icicle cannot establish either element of its
laches defense, I see no need to remand the maintenance and
cure claim. Rather, I would hold Icicle cannot rely on laches
as a defense against that claim.

V.   Conclusion

   In light of the special protections due injured seamen,
Huseman has shown that equitable estoppel applies with
respect to his Jones Act and unseaworthiness claims. The
same factors demonstrate that there is no justification for the
district court’s application of the doctrine of laches to the
maintenance and cure claim. A remand on that issue is unnec-
essary. Reversal is required as to all three claims. In reaching
the contrary conclusion, the majority disregards centuries of
maritime jurisprudence and undermines the ward of the court
doctrine. I dissent.